Title: The American Commissioners to the Duke of Dorset: Résumé, 9 December 1784
From: American Commissioners
To: Dorset, John Frederick Sackville, Duke of


				(Passy, December 9, 1784: We received your letter of November 24, and are greatly satisfied with your ministers’ assurances. As to the previous stipulation proposed by your Court, we can only say that if by this proposition it is intended that the United States should appoint a minister to reside at your court, we, not being authorized to answer, shall send a copy of your letter to Congress, which will make a determination. If it is intended only that the proposed negotiation should be conducted in London, we can inform you that we three have full power as ministers plenipotentiary to treat and conclude on all the subjects in question. Although we do not believe, along with you, that it would be inconsistent with the dignity of the United States to treat in a third place, and although it would be inconvenient for us to leave Paris, yet we would nonetheless agree to go to London, as we are not limited by our commission or instructions to

any particular place. We await further information, and if your ministers wish to meet us in London, we will go without loss of time.⟩
			